Title: To James Madison from John Gardiner, 23 May 1809
From: Gardiner, John
To: Madison, James


Sir
Washington 23d May 1809
When you subscribed to the manufacturing Company, you were pleased to say “that when they wanted money, they might call upon you for the remainder of your Instalments.”

I have just returned from Philadelphia, whither I went at the request of the Directors, to select Machinery. I have perform’d that duty, but the Funds are not quite adequate to pay for the Machines.
Your aid will enable the Company to procure the machines, & to go into operation immediately. I am Sir most respectfully your obedt. Servant
John Gardiner
Michl. Nourse Esqr. is Treasurer to the Company
